SPALLONE, J.,
dissenting. I respectfully disagree with the majority and would sustain the judgment of the trial court.
*679The certificate of attachment dated January 16,1990, specified the wrong court—-judicial district of Danbury instead of judicial district of Fairfield at Bridgeport— as the authority granting the order of attachment and to which the process was returnable. The certificate of attachment in this case differs from that in Joseph v. Donovan, 114 Conn. 79, 83, 157 A. 638 (1931), where the defect was apparent on the face of the certificate (returnable to the nonexistent Superior Court of Common Pleas). In this case, there is not a patent defect in the certificate mandating inquiry.
“The right to attach property on mesne process, before the debt or claim has been established by judgment, is an extraordinary power, given by statute against common right, and in order to make a valid attachment officers must strictly observe the requirements of the laws relating to such attachments.” State v. Hartley, 75 Conn. 104, 107, 52 A. 615 (1902). The right to attach property is purely statutory. Farmers & Mechanics Savings Bank v. Garofalo, 219 Conn. 810, 813, 595 A.2d 341 (1991). General Statutes § 52-285 identifies the requirements for attaching real property in this state. Attachments did not exist at common law, and tying up a debtor’s property prior to the litigation of a creditor’s claim is a harsh remedy. Farmers & Mechanics Savings Bank v. Garofalo, supra, 814. Statutes regulating such attachment must be strictly construed. Id.
Section 52-285 mandates that to encumber the property effectively, a certificate of attachment “if completed as hereinafter provided . . . shall be signed by such officer, shall describe the land attached with reasonable certainty and shall specify the parties to the suit, the authority issuing the writ, the court to which the process is returnable and the amount of damages claimed; and, unless the service is so completed, such estate shall not be held against any other creditor or bona fide purchaser. . . .” (Emphasis added.)
*680Here, the certificate of attachment was facially correct. It did not, within its four comers, invite further inquiry. The inquiry anticipated in Joseph is immediately obvious and easily resolved. The trial court properly concluded, as a matter of law, that the defects in the certificate in this case rendered the certificate invalid.
The quoted portion of § 52-285 uses the mandatory “shall” four times and concludes that “unless the service is so completed, such estate shall not be held against any other creditor or bona fide purchaser.” The majority opinion does not strictly constme § 52-285.
The language of § 52-285 is plain and unambiguous. Where the wording is plain, as here, statutes should be interpreted to give efficacy to the policy that the legislation seeks to serve. Chrysler Corp. v. Maiocco, 209 Conn. 579, 591-92, 552 A.2d 1207 (1989); Aaron v. Conservation Commission, 183 Conn. 532, 538, 441 A.2d 30 (1981). The obvious legislative intent expressed in § 52-285 is that creditors or bona fide purchasers are not bound by attachments that are not filed in accordance with the mandates of § 52-285. The opinion of the majority defeats the legislative intent.
The other claims of error alleged by the plaintiff are without merit.
I would sustain the judgment of the trial court.